TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JANUARY 7, 2021



                                       NO. 03-20-00177-CV


                               Teerachai Supakorndej, Appellant

                                                  v.

                                        Shang Xu, Appellee




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                   AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on December 3, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.